Citation Nr: 0421322	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  03-37 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of fractures 
of the right tibia and fibula, currently assigned a 30 
percent evaluation.  

(The issue of the validity of an overpayment resulting from 
the retroactive adjustment of the veteran's compensation 
award to remove a dependent spouse for the period from 
September 1995 to November 2000 is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1978 to July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 2001, which increased a noncompensable rating for 
right tibia and fibula fracture residuals to 30 percent.  

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  


REMAND

The Board finds that further development is needed to satisfy 
the statutory requirements to notify and assist the veteran 
in the development of his claim.  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  
Specifically, on the same date that the statement of the case 
was issued, the veteran was sent a letter informing him that 
he was to be scheduled for a VA examination to determine the 
current status of his right leg disability.  The file does 
not contain a copy of this examination report.  If the 
examination was conducted, the report of the examination must 
be associated with the claims file, and the RO must review 
the claim in light of this additional evidence.  

In addition, in September 2001, the veteran submitted 
authorizations for the release of medical records.  Although 
he did not specify treatment for his right leg, to clarify 
the matter, he should be asked to identify all treatment he 
has received for his right leg disability from 2000 to the 
present.  

The veteran must also be requested to provide any evidence in 
his possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1) (2003). 


Accordingly, the appeal is REMANDED for the following action:

1.  The veteran should be asked to provide 
the names and addresses of all treatment 
he has received for his right leg 
disability from 2000 to the present.  The 
RO must make reasonable attempts to obtain 
all records of treatment sufficiently 
identified by the veteran, which are not 
already of record.  See 38 C.F.R. § 
3.159(c)(1) (2003). 

2.  The report of a VA examination of the 
veteran's right leg disability conducted 
in or about October 2003 should be 
associated with the claims file.  If the 
examination was not conducted, that fact, 
and the reason why, should be documented 
in the claims file.  

3.  The veteran should be requested to 
provide VA with any evidence in his 
possession that pertains to the claim.  
The RO also should ensure that all other 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, in particular, 
that the veteran has been apprised of the 
evidence and information necessary to 
substantiate his claims and informed of 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  See also 38 C.F.R. § 3.159 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for an evaluation in excess of 30 percent 
for  residuals of fractures of the right 
tibia and fibula, with consideration of 
all evidence associated with the claims 
file since the statement of the case, to 
include any VA examination reports.  If 
the claim is denied, the veteran should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




